Citation Nr: 1208126	
Decision Date: 03/02/12    Archive Date: 03/16/12	

DOCKET NO.  05-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease (PVD) of the left lower extremity prior to June 17, 2010, and in excess of 40 percent thereafter. 

3.  Entitlement to service connection for left eye retinopathy, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2004 and January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The June 2004 decision granted service connection for diabetes mellitus and assigned an initial 20 percent rating, effective November 6, 2002.  The January 2005 decision granted service connection for PVD (claimed as a left leg condition) and assigned an initial noncompensable rating, effective August 13, 2004, and denied service connection for left eye retinopathy.  The Veteran timely appealed. 

In a January 2009 Decision Review Officer (DRO) decision, the rating assigned to the Veteran's PVD of the left lower extremity was increased to 20 percent, effective August 13, 2004.  In an April 2011 rating decision issued by the Appeals Management Center (AMC), the rating assigned to the Veteran's PVD of the left lower extremity was increased to 40 percent, effective June 17, 2010.  Because higher evaluations are available for PVD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a video-conference hearing.  A transcript of the hearing has been associated with the file. 

In March 2010, the Board remanded the case for additional development and it now returns for further appellate review.  As will be discussed further herein, the Board finds that there was substantial compliance with the March 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the record.  At the time of the Veteran's May 2011 VA examination, the examiner diagnosed the Veteran with CAD and provided a negative opinion as to whether such was caused or aggravated by his service-connected diabetes mellitus.  The Board notes, however, that recently amended regulations provide presumptive service connection for CAD as a result of exposure to herbicides.  Specifically, VA amended the regulations pertaining to diseases associated with exposure to certain herbicide agents to include ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).  In this regard, the record reflects that the Veteran served in the Republic of Vietnam and, therefore, he is presumed to have been exposed to herbicides coincident with such service.  The agency of original jurisdiction (AOJ) has not yet had the opportunity to adjudicate the raised claim of entitlement to service connection for CAD, to include as a result of herbicide exposure, and the issue is thus referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected diabetes mellitus is manifested by the need for insulin and dietary restrictions, without regulation of activities. 

2.  The Veteran's service-connected diabetes mellitus is does not result in neurological manifestations beyond that of his separately service-connected and compensably-rated peripheral polyneuropathy of the right and left lower extremities, which are manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected diabetes mellitus does not result in cardiac complications beyond that of his separately service-connected and compensably-rated PVD of the left lower extremity.

4.  The Veteran's service-connected diabetes mellitus does not result in renal complications, retinopathy, or erectile dysfunction. 

5.  Prior to June 17, 2010, the Veteran's PVD of the left lower extremity was manifested by claudication on walking short distances tantamount to 25 to 100 yards, and trophic changes and ankle/brachial index (ABI) of 0.7 or less, without persistent coldness of the left leg or ABI of 0.5 or less, and without ischemic limb pain at rest, deep ulcers, or ABI of 0.4 or less.   

6.  Since June 17, 2010, the Veteran's PVD of the left lower extremity has been manifested by claudication on walking short distances tantamount to 25 to 100 yards, and trophic changes and ABI of 0.7 or less, without persistent coldness of the left leg or ABI of 0.5 or less, and without ischemic limb pain at rest, deep ulcers, or ABI of 0.4 or less.  

7.  The Veteran does not have a current diagnosis of left eye retinopathy related to his diabetes mellitus.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria have not been met for an initial rating in excess of 20 percent for service-connected diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.119, 4.124, Diagnostic Codes (DCs) 7913, 8520 (2011). 

2.  The criteria have been met for an initial rating of 40 percent, but no higher, for service-connected PVD of the left lower extremity prior to June 17, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, DC 7114 (2011). 

3.  The criteria have not been met for an initial rating in excess of 40 percent for service-connected PVD of the left lower extremity since June 17, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, DC 7114 (2011). 

4.  Left eye retinopathy is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.310 (2006), (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his diabetes mellitus and PVD of the left lower extremity from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for diabetes mellitus was granted and an initial rating was assigned in the June 2004 rating decision on appeal.  The Veteran's claim for service connection for PVD of the left lower extremity was granted and an initial rating was assigned in the January 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned disability ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Pertinent to the Veteran's service connection claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2004 letter, sent prior to the initial unfavorable decision issued in January 2005, and a May 2010 letter advised the Veteran of the evidence and information necessary to substantiate his secondary service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter and the May 2010 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2006 and May 2010 letters were issued after the initial January 2005 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after March 2006 and May 2010 letters were issued, the Veteran's claim was readjudicated in the November 2009 and November 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

Pertinent to the Veteran's initial rating claims, he was afforded VA examinations in October 2004, December 2008, June 2010, May 2011, and October 2011.  The Board finds these examinations to be adequate in order to evaluate the Veteran's disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary. 

Relevant to the Veteran's service connection claim, he was also afforded VA examinations in October 2004 and November 2010.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issue decided herein has been met.  

Additionally, the Board finds there has been substantial compliance with its most recent March 2010 remand directives as to the issues decided herein.  In this regard, the record indicates that the AMC obtained additional VA treatment records and afforded the Veteran additional VA examinations, as noted above.  The Board notes that it directed the AMC to seek VA treatment records from the VA Outpatient Clinic (OPC) in Mobile, Alabama, dated from November 2002 to the present.  A May 2010 Formal Finding indicates that the Veteran's VA treatment records from the VA OPC in Mobile, Alabama, were destroyed by a hurricane in 2005 and thus unavailable.  However, careful review of the claims file indicates that the Veteran's VA treatment records from the VA OPC in Mobile, Alabama, dated from September 1999 to February 2004 have been associated with the claims file.  Additionally, such records dated from March 2004 to the present have also been associated with the claims file, together with the Veteran's VA treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi.  Thus, it appears that the Veteran's VA treatment records from the VA OPC in Mobile, Alabama, were associated with the claims file prior to the hurricane and resultant loss of records, and that more recent records from the VA OPC in Mobile, Alabama, have been maintained with records from the VAMC in Biloxi, Mississippi.  There is no indication that there remains outstanding treatment records from the VA OPC in Mobile, Alabama, or the VAMC in Biloxi, Mississippi, or that there is any deficient development subsequent to the Board's March 2010 remand directives.  The AMC scheduled the Veteran for VA examinations in June 2010, November 2010, May 2011, and October 2011, and later issued a supplemental statement of the case (SSOC) in November 2011.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Diabetes Mellitus

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era and that he eventually developed type II diabetes mellitus.  As a result, the RO issued a rating decision in June 2004 wherein it granted service connection and assigned an initial 20 percent rating for diabetes mellitus pursuant to DC 7913, effective November 6, 2002. 

DC 7913 provides for a 20 percent rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the DC as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913. Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

VA treatment records dated during the appeal period reflect continuous treatment for the Veteran's diabetes mellitus, to include medication and insulin; however, such are negative for restriction of activities.

On VA examination in October 2004, the Veteran denied hospitalization for ketoacidosis or hypoglycemic reactions.  He reported that he watched his diet, and denied any restriction in activity due to diabetes.  He reported that he was on prescription medication, twice daily.  

On VA examination in December 2008, the Veteran denied any impediment in his activities of daily living, and denied impediment to his usual occupation, as he was retired.  He denied any current complaints regarding his diabetes.  He denied any ketoacidosis or hypoglycemic episodes, or hospitalization for his diabetes.  The Veteran reported that he took prescription medication twice daily and that he did not treat his diabetes with insulin.  He reported that he was on a restricted diet for his diabetes, but that he did not have any significant activity restriction. 

At the time of the Veteran's July 2009 Board hearing, he asserted that he was not taking insulin to control his diabetes, and that such was controlled with diet and prescription medication.  He reported that he had not been told by his physician to restrict his activities.  

On VA examination in May 2011, the Veteran denied any effect of diabetes on his activities of daily living or impediment to his usual occupation, and reported that he was retired.  The Veteran reported that he was asymptomatic with regards to his diabetes and denied any complaints.  The Veteran denied any ketoacidosis or hypoglycemic episodes, or hospitalization for his diabetes.   The Veteran reported that he had been told to follow a restricted diet, and reported that he was not prescribed restricted activity to control his sugars.  The Veteran reported that he took prescription medication, including insulin, to control his diabetes. 

Thus, while the Veteran has been prescribed insulin and a restricted diet, in an effort to control his diabetes; there is no evidence, and the Veteran does not assert otherwise, that he has been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  The Veteran therefore does not meet the criteria for a higher rating of 40 percent under DC 7913.  38 C.F.R.            § 4.119, DC 7913.  As the regulation of activities is also required for consideration of 60 or 100 percent disability ratings, and the Board has found that there is no evidence of such, further inquiry as to the Veteran's frequency of episodes of ketoacidosis or hypoglycemic reactions is not required, as he is not entitled to 40, 60, or 100 percent ratings on the basis that his diabetes mellitus does not require regulation of activities.  38 C.F.R. § 4.119, DC 7913. 

While the Veteran's diabetes mellitus requires insulin and a restricted diet, both of which are required for a 40 percent rating, there is simply no evidence that this condition has restricted his activities, which is an essential element for a 40 percent disability rating under DC 7913.  Therefore, there is no basis to grant an initial rating higher than 20 percent for his diabetes mellitus. 

Complications of Diabetes Mellitus

As discussed above, complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating and noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R.     § 4.119, DC 7913, Note (1). 

By a rating decision dated in November 2011, the Veteran was awarded service connection for peripheral polyneuropathy of the right and left lower extremities, each associated with diabetes mellitus.  The Veteran has been awarded 10 percent evaluations for each lower extremity in contemplation of mild incomplete paralysis of the affected nerves.  See 38 C.F.R. § 4.124a, DC 8520.  

Under DC 8520, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board observes that, in October 2011, a VA examiner noted that results of the most recent VA examination, conducted in May 2011, revealed that the Veteran reported a history of numbness and tingling in the soles of both feet, and was diagnosed with peripheral polyneuropathy.  The examiner noted that the May 2011 VA examiner opined that such was related to the Veteran's service-connected diabetes mellitus.  The October 2011 VA examiner, however, provided results of neurological testing to determine the severity of the Veteran's peripheral polyneuropathy.  The examiner reported that the Veteran, on physical examination, demonstrated mildly diminished pinprick sensation in the distal toes and both soles, consistent with neuropathy.  The examiner reported that the Veteran, on electromyography/nerve conduction studies (EMG/NCV), demonstrated peripheral neuropathy of both lower extremities, generalized motor, greater than sensory, with more prominent reduction in amplitude with relative preservation and conduction velocities suggesting an axonal process.  The examiner reported that there was no evidence of active denervation or chronic reinnervation, and no evidence of entrapment.  

Thus, based on the forgoing, there is no evidence of moderate incomplete paralysis of the sciatic nerve, as is required for a rating in excess of 10 percent.  The Veteran has only complained of numbness and tingling in the soles of his feet, and peripheral neuropathy was confirmed by diagnostic testing.  No physician has described the Veteran's complaints in a manner that suggests moderate incomplete paralysis and, in fact, the October 2011 VA examiner specifically opined that there was mildly diminished sensation.  Without evidence of moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the sciatic nerve, the Veteran's service-connected peripheral polyneuropathy of the right and left lower extremities does not warrant an initial rating in excess of 10 percent.  38 C.F.R. § 4.124a, DC 8520. 

A review of the record indicates that there is no evidence of additional neurological manifestations of the Veteran's diabetes mellitus.  In this regard, there is no evidence of peripheral neuropathy of the upper extremities, or bowel or bladder impairment.  Likewise, there is no evidence that the Veteran's diabetes mellitus results in renal complications or, as will be discussed in detail below, retinopathy. 

As discussed above, the Veteran is separately service-connected for PVD of the left lower extremity.  He perfected his appeal regarding the ratings assigned to his PVD of the left lower extremity and such is the subject of the decision herein.  However, the Board must determine if there exists evidence of additional cardiac complications related to his diabetes mellitus.  In this case, the Board finds that there is no such evidence.  On VA examination in May 2011, the examiner opined that the Veteran's hypertension, as well as his diagnosed CAD, had preceded his diabetes mellitus by a number of years and thus were not caused by or related to diabetes mellitus.  

Finally, as to the issue of whether the Veteran's diabetes mellitus includes erectile dysfunction, the Board finds that it does not.  While the Veteran has been diagnosed with erectile dysfunction during the course of the appeal, there is no evidence that such is a complication of his diabetes mellitus.  In this regard, on VA examination in May 2011, the examiner opined that the Veteran's erectile dysfunction was not caused by or related to the Veteran's diabetes mellitus, as his risk factors for such included dyslipidemia, hypertension, arthrosclerosis, natural again, and tobacco use.   

Therefore, the Board finds that that the complications of the Veteran's diabetes mellitus do not result in neurological manifestations beyond that of his separately service-connected and compensable peripheral polyneuropathy of the right and left lower extremities, cardiac complications beyond that of his separately service-connected and compensable PVD of the left lower extremity, renal complications, retinopathy, or erectile dysfunction.

PVD

The Veteran developed PVD of the left lower extremity as a result of his diabetes mellitus.  In January 2005, therefore, the RO granted service connection for this disability, and assigned an initial noncompensable rating from August 13, 2004.  In January 2009, a DRO assigned a 20 percent disability rating to the Veteran's service-connected PVD of the left lower extremity effective August 13, 2004; and in April 2011, the AMC assigned a 40 percent rating to such disability from June 7, 2010, the date upon which the RO determined that the evidence showed that his PVD of the left lower extremity first met the criteria for a 40 percent disability rating. 

Therefore, the Board must determine whether the Veteran is entitled to an initial rating in excess of 20 percent for service-connected PVD of the left lower extremity prior to June 17, 2010, and a rating in excess of 40 percent thereafter. 

Peripheral vascular disease is evaluated pursuant to DC 7114.  This code provision provides a 20 percent disability rating if evidence shows claudication on walking more than 100 yards, and diminished peripheral pulses or ABI of 0.9 or less.  38 C.F.R. § 4.104, DC 7114.  The next higher rating of 40 percent disability rating is assigned if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  Id.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  Id.  And lastly a 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  Id.  Note 1 to DC 7114 provides that the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Id.  See Melson, 1 Vet. App. at 334 (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

Prior to June 10, 2010

VA treatment records dated in May 2002 indicate that the Veteran complained of symptoms reported to be consistent with intermittent claudication involving the left leg.  Testing was done at rest, but no exercise testing was done.  At rest, on the left, there was noted to be a significant pressure gradient between the arm and popliteal with a popliteal/brachial index (PBI) of 0.77 and ABI of 0.69.  The left femoral pulse was not palpable.  The physician noted that the findings and history were consistent with occlusion of the left iliac artery, but the gradient between the popliteal and ABI were not sufficiently wide to indicate that there as additional more distal disease.  The Veteran was referred to the vascular surgery clinic.

Additional VA treatment records dated in May 2002 indicate that the Veteran complained of numbness and tightness in the left leg, originating in the hip and radiating down the leg.  He reported that such resolved after five minutes of rest.  The physician noted that the Veteran reported that such was not significantly impacting his quality of life and that he was not interested in surgical treatment.  Physical examination revealed lower extremities and feet warm to the touch, but cooler in the toes; without ulcers, calluses, or tissue loss present.  The left femoral pulse was not palpable, and was nonphasic with bruit.  Subsequent to testing of the reflexes, the physician opined that the Veteran's resting left lower extremity peripheral arterial examination was consistent with moderate arteriosclerotic peripheral vascular disease (ASPVD).  

On VA examination in October 2004, the Veteran reported that he could not walk even a block.  He complained of pain while walking, causing him to stop, in the left hip and upper thigh, laterally, with numbness and then pain in the left hip area.  He reported that he could not stand up, mainly with his pain in the left hip and leg.  Physical examination revealed that pedal pulses on the left side were not palpable.  

VA treatment records dated in September 2004 indicate that the Veteran complained of worsening symptoms and presented for evaluation.  Left PBI was 0.73 and left ABI was 0.63.  He complained of one-half to one block left lower extremity claudication, which he reported that he felt was increasing in severity, however was not significantly interfering with his life.  Physical examination revealed lower extremities and feet warm to the touch, with toes slightly cooler. There were no ulcers, calluses, or tissue loss present, and the left femoral and pedal pulses were not palpable and monophasic.  Subsequent to indexes, the physician reported that the Veteran's resting lower extremity peripheral arterial examination revealed moderate, primarily iliofemoral disease.  

On VA examination in December 2008, the Veteran denied significant pain at rest.  He did complain of some intermittent cramping of the calves on a regular basis; however, such was not felt to be secondary to his vascular problem.  He had claudication-type complaints on walking less than one block.  He reported that he had pain in both hips and down both calves if he walked more than one block.  On physical examination, he demonstrated decreased vibratory sensation of the left lower extremity, a normal gait, and was able to tandem walk on his heels and toes.   

VA treatment records dated in January 2009 indicate that the Veteran presented for index.  His left PBI was 0.73 and his left ABI was 0.73.  He complained of one to one and one-half block left buttock, thigh, and calf claudication.  He reported constant pain in both hips when lying or walking, and complaints of nocturnal cramping.  Physical examination revealed warm lower extremities and feet with the toes slightly cooler, without ulcers, calluses, or tissue loss present.  His left pedal pulses were not palpable.  Left femoral pulses were 1+ and palpable, and his left popliteal pulse was not palpable.  After exercise and index, the physician reported that the Veteran's resting left lower extremity peripheral arterial examination revealed indices which were consistent with stable moderate iliofemoral disease.  

VA treatment records dated in February 2009 indicate that the Veteran presented with warm feet, no pain at rest, and only claudication that did not interfere with his lifestyle or occupation.  The physician noted that surgical intervention was not indicated.  

VA podiatric treatment records dated in April 2009 indicate that the Veteran complained of thickened toenails and dryness of the feet.  He reported that he had difficulty trimming his toenails at times.  Physical examination revealed thickened yellowed dystrophic nails of the bilateral feet, with plantar aspects of bilateral feet showing scaliness and dryness.  

At the time of the Veteran's July 2009 Board hearing, he reported that he had problems with his left leg.  He reported that he really couldn't climb a ladder with it too much anymore.  He reported that even if he was out in his yard walking around, his left leg pain started up; or that sometimes he experienced excruciating pain in his legs, with muscle cramping.  He reported that he sometimes felt as if he couldn't walk, and that he was going to be paralyzed.  

Applying these criteria to the facts of this case, the Board finds that the evidence supports an initial 40 percent rating for the Veteran's service-connected PVD of the left lower extremity prior to June 17, 2010.  In May 2002, VA treatment records indicate that he presented with claudication and an ABI of 0.69.  In September 2004, VA treatment records indicate that he presented with one-half to one block claudication and an ABI of 0.63.  He complained of claudication of less than one block on VA examination in December 2008, and claudication of one and one-half blocks during VA treatment in January 2009.  He presented with an ABI of 0.73 in January 2009, and dystrophic toenail in April 2009.  

Taken together, the Board finds that the Veteran's symptoms more nearly approximate the diagnostic criteria for a 40 percent rating.  While the claudication complained of by the Veteran was not measured in yards, and the rating criteria requires claudication on walking between 25 to 100 yards for a rating of 40 percent, the Board, resolving all doubt in favor of the Veteran, finds that claudication on walking one-half, one, or one and one-half blocks is tantamount to claudication on walking between 25 to 100 yards.  Further, as a 40 percent rating also requires either trophic changes or an ABI of 0.7 or less; and the Veteran demonstrated an ABI of 0.69 and 0.63, as well as trophic changes, he is indeed entitled to an initial 40 percent rating under DC 7114, prior to June 17, 2010.  38 C.F.R. § 4.104, DC 7114.

In reaching this decision, the Board also finds that a rating higher than 40 percent is not warranted for service-connected PVD of the left lower extremity prior to June 17, 2010.  As discussed above, while the Veteran's claudication has not been measured by yards, the Board determined that his reported claudication was tantamount to claudication between 25 and 100 yards.  Even if the Board concluded that the claudication was tantamount to claudication on walking less than 25 yards, the rating criteria for a 60 percent rating requires claudication on walking less than 25 yards, and either persistent coldness of the extremity or an ABI of 0.5 or less.  38 C.F.R. § 4.104, DC 7114.  In the present case, there is no evidence of persistent coldness of the extremity or an ABI of 0.5 or less.  Nor is there evidence of ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less, as is required for a 100 percent rating.  38 C.F.R. § 4.104, DC 7114.  Thus, there is no basis to assign an initial rating higher than 40 percent for prior to June 17, 2010.  

Since June 17, 2010

On VA examination in June 2010, the Veteran denied any effect of PVD of the left lower extremity on his activities of daily living or impediment to his usual occupation, and reported that he stopped working due to reasons other than his PVD.  He complained that his PVD of the left lower extremity had worsened, and that his exercise and exertion were precluded by such.  He reported that he could not climb a ladder and couldn't walk in the yard to take the trash out more than 40 feet because his left thigh began hurting badly.  The Veteran also reported that limited his activity because of his PVD.  He denied pain at rest, but reported that he had pain in the thigh while walking, which was relieved by sitting down.  The Veteran reported that he had claudication upon walking two miles per hour on level ground for more than 40 feet.  He denied any ulcers in the feet or legs, and denied any amputations of the toes.  

Physical examination in June 2010 revealed pedal pulses or femoral pulses that were not palpable in the left leg.  There was no cyanosis or pallor, and there was good capillary refill.  His skin was warm and dry with good color and normal turgor, without ecchymosis, jaundice, or breakdown.  His left foot had the same warmth as his right foot, and was not cool to the touch.  His toenails were mildly dystrophic, bilaterally; and his skin was smooth, without hair, on the lateral side of the left leg, and with hair on the medial side.  His ABI was 0.69, consistent with moderate multiple segmental lower extremity ASPVD.  In pertinent part, the Veteran was diagnosed with left lower extremity vasoocclusive disease, with moderate functional limitation; alopecia in the left lower extremity, without functional limitation; toenail dystrophy in the left lower extremity, without functional limitation.  

On VA examination in May 2011, conducted to evaluate the severity of his diabetes mellitus, the Veteran reported claudication after walking 100 yards, improved with rest.  On physical examination, his peripheral pulses were palpable and bilaterally equal.  

Applying the rating criteria to the facts of this case, the Board finds that the evidence supports a 40 percent rating, but no higher, for the Veteran's service-connected PVD of the left lower extremity since June 17, 2010.  Specifically, in June 2010, he denied pain at rest, and reported claudication on walking more than 40 feet; and presented with dystrophic toenails and an ABI of 0.69.  In May 2011, he reported claudication on walking 100 yards.  As the rating criteria for a 60 percent rating requires claudication on walking less than 25 yards, and either persistent coldness of the extremity or an ABI of 0.5 or less, and the Veteran has not demonstrated persistent coldness of the left lower extremity or an ABI of 0.5 or less, DC 7114 may not serve as a basis for a rating in excess of 40 percent.  38 C.F.R. § 4.104, DC 7114.  Further, there is no evidence of ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less, as is required for a 100 percent rating.  38 C.F.R. § 4.104, DC 7114.  Thus, there is no basis to assign a rating higher than 40 percent for since June 17, 2010.  

Conclusion

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. App. 505.  By the decision herein, the Board has determined that the Veteran is not entitled to an initial rating in excess of 20 percent for service-connected diabetes mellitus, or a rating in excess of 40 percent for service-connected PVD of the left lower extremity since June 17, 2010.  However, the Board has also determined that the Veteran is entitled to an initial rating of 40 percent, but no higher, for service-connected PVD of the left lower extremity prior to June 17, 2010. 

The Board again notes that the Veteran has been separately service-connected for peripheral polyneuropathy of the right and left lower extremities, secondary to service-connected diabetes mellitus, each evaluated as 10 percent disabling in contemplation of mild incomplete paralysis of the sciatic nerve, and the Board, while evaluating the Veteran's service-connected diabetes mellitus, found no basis upon which to assign the Veteran's peripheral neuropathy an increased rating. 

Further, the Board has determined that the Veteran does not demonstrate additional neurological, renal, or cardiac complications of his diabetes mellitus, or erectile dysfunction. 

The Board has also considered whether the Veteran is entitled to higher ratings for the disabilities discussed herein on an extra-schedular basis.  An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's diabetes mellitus and PVD of the left lower extremity, with the established criteria found in the rating schedule.  There are no additional symptoms of his diabetes mellitus or his PVD of left lower extremity which are not addressed by the rating schedule.  Thus, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for the disabilities discussed herein.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  As the threshold test of the first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected disabilities.  It is significant that the Veteran, as discussed above, on instances of VA examination, has asserted that he was retired, that his current disabilities did not affect his ability to work, and that he was retired for reasons beyond that of his service-connected disabilities.  Therefore, as there is no evidence of unemployability due to the Veteran's service-connected disabilities, and the Veteran does not assert such, the Board finds that no further consideration of a TDIU is warranted.  

To the extent that the Board denied any aspect of the Veteran's claims herein, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against such claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

III.  Service Connection

The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested left eye retinopathy during service or that such is otherwise related to service on a direct basis.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to the left eye.  Rather, at his July 2009 Board hearing and in documents of record, the Veteran claims that he currently has a left eye retinopathy as a result of his service-connected diabetes mellitus.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) . Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310 , which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board observes that the Veteran filed his claim for service connection in August 2004.  In this regard, the Board observes that, prior to such date, the record was in conflict as to whether the Veteran had a diagnosis of left eye retinopathy due to his diabetes mellitus.  Specifically, in October 2001, it was observed that the Veteran did not have diabetic retinopathy.  Likewise, in August 2002 and March 2003, his diabetic eye examination was normal.  In contrast, VA treatment records dated in December 2002, March 2003, and February 2004, indicate that the Veteran presented with diabetic retinopathy.  VA treatment records dated in November 2003 and February 2004 indicate that the Veteran presented with minimum diabetic retinopathy and hypertensive retinopathy.   However, in July 2004, immediately preceding the submission of his August 2004 claim, it was noted that the Veteran did not have diabetic retinopathy, but was instead diagnosed with hypertensive retinopathy.

Despite such conflict regarding the Veteran's diagnosis prior to the appeal period, the record is clear that, at the time the Veteran filed his claim in August 2004 and throughout the appeal period, he has never been diagnosed with left eye retinopathy as a result of his diabetes mellitus.  Specifically, the record is negative for a diagnosis of diabetic retinopathy from July 2004 to the present.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

In this regard, an October 2004 VA examination reflects that the Veteran did not have diabetic retinopathy and instead was diagnosed with hypertensive retinopathy.  In March 2005, his diabetic eye examination was normal.  A January 2006 VA treatment record reflects that he did not have diabetic retinopathy and instead was diagnosed with hypertensive retinopathy.  In May 2006, March 2007, and February 2008, records reveal that the Veteran's diabetic eye examination was normal and he did not have diabetic retinopathy.  Additionally, a November 2008 VA treatment record reflects that no diabetic retinopathy as of February 2008.  At a December 2008 VA examination conducted for the purpose of evaluating the Veteran's diabetes mellitus, it was noted that, upon examination of his eyes, no diabetic changes were noted.  In January 2009, no diabetic retinopathy was seen and, in August 2009, VA treatment records reflect no diabetic retinopathy on last examination.  Additionally, on VA examination in November 2010, the examiner specifically noted that the Veteran did not have diabetic or hypertensive retinopathy.  

Therefore, the evidence of record fails to demonstrate that the Veteran has a current diagnosis of left eye retinopathy related to his diabetes mellitus.  In this regard, the Board observes that the Veteran has been diagnosed with hypertensive retinopathy during the appeal period; however, he is not currently service-connected for hypertension.  Moreover, the Board observes that retinopathy is diagnosed as a result of ophthalmologic testing and the interpretations of such test.  The Veteran, as a layperson, is not competent to diagnose himself with diabetic retinopathy based on such testing as he does not have the required expertise to administer the test or interpret the results.  In this regard, the Court has held that, although the Veteran, as a lay person, is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing diabetic retinopathy is complex in nature, the Board finds that the Veteran is not competent to diagnose such disease.  

Consequently, the Board finds that the Veteran does not have a current diagnosis of left eye retinopathy related to his diabetes mellitus at the time he filed his claim or during the pendency of such claim.  See McClain, supra.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Veteran's claim for service connection for left eye retinopathy as secondary to his diabetes mellitus must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection left eye retinopathy.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied. 

An initial rating of 40 percent, but no higher, for PVD of the left lower extremity prior to June 17, 2010, is granted. 

An initial rating in excess of 40 percent for PVD of the left lower extremity since June 17, 2010, is denied. 

Service connection for left eye retinopathy is denied.



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


